Citation Nr: 1725096	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  05-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder (originally claimed as depression, adjustment disorder, and irritable mood disorder).


WITNESSES AT HEARINGS ON APPEAL

The Appellant, V.W., and J.H., observers


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Appellant served with Reserve components from June 1974 through June 1980.  His military service consists active duty for training and inactive duty for training at various times during that period.  A DD-214 verifies a period of active duty for training from November 1974 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Appellant's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In November 2015, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In July 2009, the Appellant testified at a Travel Board hearing before acting VLJ Neil T. Werner.  Transcripts of both hearings are of record.


REMAND

This is a complex case with a long procedural history, which has been outlined in previous Board remands and decisions.  Accordingly, the Board will only discuss the most recent and pertinent procedural history.

In a June 2016 decision, the Board denied the Appellant's claim for service connection for a psychiatric disorder (claimed as depression, an adjustment disorder, and irritable mood disorder) and the Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's June 2016 decision and remanded the issue back to the Board pursuant to a December 2016 Court Order based on a December 2016 Joint Motion for Remand. 

In the December 2016 Joint Motion for Remand, the parties found that at the November 2015 hearing, although the undersigned VLJ generally identified the elements necessary to establish service connection, the VLJ did not ask questions relevant to the outstanding issue of nexus to service.  The parties agreed that the VLJ was obligated to identify the nexus element as an outstanding issue, elicit testimony relevant to the nexus element, and suggest evidence that could be submitted to substantiate the nexus element.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Significantly, the Board points out that at his July 2009 hearing before the Board, the Appellant testified that he felt the general stress and strain of just being in the military, his physical injuries incurred in the military, and the possibility of going to war in Vietnam caused his adjustment disorder.

The parties also pointed out in the December 2016 Joint Motion for Remand that the Appellant presented testimony at the November 2015 hearing without his attorney present.  While the Appellant initially agreed to proceed with the testimony (after stating to the undersigned judge that he had discussed this ahead of time with his attorney), at the end of the hearing he indicated he "would still like to maybe have another hearing with [his] attorney present."  In its December 2016 Joint Motion for Remand, the parties determined that the Board erred in its June 2016 decision by not addressing whether a third hearing was warranted or whether clarification from the Appellant was necessary.  Based on the foregoing and pursuant to the December 2016 Joint Motion for Remand and implementing Court Order, the Board finds a remand is required to afford the Appellant a third hearing in compliance with 38 C.F.R. § 3.103(c)(2) (2016).  In this regard, the Appellant is no longer represented by the private attorney who was representing him at the time of the November 2015 hearing; this attorney withdrew his representation in July 2016.  In a letter to the Appellant dated February 27, 2017, the RO acknowledged a February 16, 2017, conversation wherein the Appellant indicated he wished to have a new attorney represent him.  This letter informed the Appellant that if he wished to appoint a new representative, he was required to complete and return VA Form 21-22a.  To date, VA has not received this form and the Appellant remains unrepresented.  The Board wishes to inform the Appellant that if would still like to appoint a new representative, he and his new representative must complete, sign, and return the required form.

Finally, in their December 2016 Joint Motion for Remand the parties also found that the Board's June 2016 decision failed to provide an adequate statement of reasons or bases as to why a VA examination was not performed and why one was not necessary.  The Board will defer until completion of the hearing the question of whether to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Appellant for a videoconference hearing in accordance with the docket number of his appeal.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

